DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris (US 3,382,866).
The Harris reference discloses a device used for massage (i.e. physical therapy) comprising a handle 28, a stem 3, a pusher tip 2 and an electric heating element 34.
In regard to claims 5 and 6, the stem and handle are clearly arranged at 90 degrees (i.e. perpendicular) with respect to each other (see Figures 1 and 5).
In regard to claims 7 and 8, see threaded interface (14,15) in Figure 3.
In regard to claims 9 and 10, see batteries (31,32) with associated holder (i.e. unnumbered cavity in handle 28 shown in Figure 5) and heating elements 34.
In regard to claim 13, see Figure 5.
In regard to claim 14, the contacts (41,42) can be considered to be part of the heating elements when connected with contacts (35,36) of the heating elements 34.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 16, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3,382,866)  in view of Taelman (US 4,291,685).
The Harris reference discloses a massage device and method (supra), but fails to disclose the heating element as being controlled by a rheostat.  The Taelman reference discloses another handheld massage device used in facials with heating element that includes a controller with a rheostat 20 that facilitates selective control of the heating element.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Harris device to include control structure including a well-known rheostat in view of the teachings of the Taelman reference to facilitate selective control of the heating element.
In regard to claims 16, 19 and 20, the method as claimed would be inherent during normal use and operation of the device defined by the combined teachings of the Harris and Taelman references.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 3,382,866) in view of Moriyama et al. (US 4,082,089).
The Harris reference discloses a massage device and method (supra), but fails to disclose the batteries as being rechargeable and a power plug as claimed.  The Moriyama et al. reference discloses another heated massage device that utilizes a widely known rechargeable battery and a removable power plug to facilitate the recharging of the associated battery and thus preventing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Warder, Chubinsky, Lewis and Lancellotti references pertain to various massage devices with feathers similar to that of Applicant’s.


  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649